May 5, 2014 RE: Get cash now from your FSP Galleria North Corp. investment. Dear Investor, Good news!Now you can sell your FSP Galleria North Corp. investment and regain control of your money.Right now, MacKenzie Capital Management, LP will pay you $70,000 per Share. Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need-and quit waiting for FSP Galleria North Corp. to decide if or when you get your money back. Butthis offer expires on June 2, 2014, so you must act soon. Why take advantage of this opportunity today? · Guarantee your cash now. FSP Galleria North Corp. has an infinite life.Although the Corporation has filed a preliminary proxy statement soliciting shareholder approval to sell the building, there is no guarantee that shareholders will approve a sale, or that the Corporation will find a buyer for the property, or that any sale will close.Sell today and ensure you get your money out from this security. · Highest Offer Price. This is the highest price we have offered yet and twice the price of our previous offer. · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Sell without broker fees or commissions. Most secondary market sales incur fees and commissions of up to 7% of the sale price and are subject to a $150 - $200 minimum fee per trade. With us, these fees and commissions are eliminated. · Eliminate the long and uncertain waiting period. Private and non-traded securities like FSP Galleria North Corp. can be very difficult to sell. It can take weeks or months to find an interested buyer and FSP Galleria North Corp. may continue to operate indefinitely! But now you can sell your Shares and get your money out. · Remove retirement account fees. Many IRAs charge additional fees for holding this type of asset. We can send your cash directly to your retirement account so you can consolidate your accounts or transfer the funds to an account that charges lower fees. If you act today, you can get your cash now. We will mail your check within three business days after FSP Galleria North Corp. confirms the transfer. MacKenzie has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Shares to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mackenziecapital.com. Sincerely, Pat Patterson Chairman P.S. Remember, this offer expires June 2, 2014 (unless extended). So don’t delay. Fill out and mail in the FSP Galleria North Corp. Assignment Form today so we can transfer the Shares and rush you a check.
